Pee Cueiam.
This is a rule directing the building inspector of the city of Elizabeth to show cause why a writ of mandamus should not issue commanding him to issue a permit to Harry A. Finkel (the relator) for the erection of a two-and-a-half-story brick building for stores and dwellings at 480, 482 Rahway avenue, Elizabeth, New Jersey.
This case is similar in all pertinent facts to No. 272 of this term between the same parties, and' is controlled by the same legal principles. For the reason given in that case a peremptory writ of mandamus will be-issued.